 



EXHIBIT 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
EXECUTIVE EMPLOYMENT AGREEMENT, effective as of April 17, 2006 (the
“Agreement”), by and between INTERSTATE HOTELS & RESORTS, INC., a Delaware
corporation (the “Company”), INTERSTATE MANAGEMENT COMPANY, L.L.C., a Delaware
limited liability company (the “LLC”) and any successor employer, and BRUCE
RIGGINS (the “Executive”), an individual residing at
                                        .
          WHEREAS, the Company and the LLC desire to employ the Executive in the
capacity of Chief Financial Officer, and the Executive desires to be so
employed, on the terms and subject to the conditions set forth in this agreement
(the “Agreement”).
          Now, therefore, in consideration of the mutual covenants set forth
herein and other good and valuable consideration the parties hereto hereby agree
as follows:
          1. Employment; Term. The Company and the LLC each hereby employ the
Executive, and the Executive agrees to be employed by the Company and the LLC,
upon the terms and subject to the conditions set forth herein, for a term of
three (3) years, commencing on April 17, 2006 (the “Commencement Date”), and
ending on April 16, 2009 unless terminated earlier in accordance with Section 4
of this Agreement; provided that such term shall automatically be extended from
time to time for additional periods of one calendar year from the date on which
it would otherwise expire unless the Executive, on the one hand, or the Company
and the LLC, on the other, give notice to the other party and parties prior to
such date that it elects to permit the term of this Agreement to expire without
extension on such date. (The initial term of this Agreement as the same may be
extended in accordance with the terms of this Agreement is hereinafter referred
to as the “Term”).
          2. Positions; Conduct.
               (a) During the Term, the Executive will hold the title and office
of, and serve in the position of Chief Financial Officer of the Company and the
LLC. The Executive shall undertake the responsibilities and exercise the
authority customarily performed, undertaken and exercised by persons situated in
a similar executive capacity, and shall perform such other specific duties and
services (including service as an officer, director or equivalent position of
any direct or indirect subsidiary without additional compensation) as they shall
reasonably request consistent with the Executive’s position.
               (b) During the Term, the Executive agrees to devote his full
business time and attention to the business and affairs of the Company and the
LLC and to faithfully and diligently perform, to the best of his ability, all of
his duties and responsibilities hereunder. Nothing in this Agreement shall
preclude the Executive from devoting reasonable time and attention to
(i) serving, with the approval of the Board, as a director, trustee or member of
any committee of any organization, (ii) engaging in charitable and community
activities and (iii) managing his personal investments and affairs; provided
that such activities do not involve any material conflict of interest with the
interests of the Company or, individually or collectively, interfere materially
with the performance by the Executive of his duties and responsibilities under
this Agreement. Notwithstanding the foregoing and except as expressly provided
herein, during the Term, the Executive may not accept employment with any other
individual or entity, or engage in any other venture which is directly or
indirectly in conflict or competition with the business of the Company or the
LLC.
               (c) The Executive’s office and place of rendering his services
under this Agreement shall be in the principal executive offices of the Company
which shall be in the Washington, D.C. metropolitan area. Under no circumstances
shall the Executive be required to relocate from the Washington, D.C.
metropolitan area or provide services under this Agreement in any other location
other than in connection with reasonable and customary business travel. During
the Term, the Company shall provide the Executive with executive office space,
and administrative and secretarial assistance and other

 



--------------------------------------------------------------------------------



 



2

support services consistent with his position as Chief Financial Officer and
with his duties and responsibilities hereunder.
          3. Salary; Additional Compensation; Perquisites and Benefits.
               (a) During the Term, the Company and the LLC will pay the
Executive a base salary at an aggregate annual rate of not less than $325,000
per annum, subject to annual review by the Compensation Committee of the Board
(the “Compensation Committee”), and in the discretion of such Committee,
increased from time to time. Once increased, such base salary may not be
decreased. Such salary shall be paid in periodic installments in accordance with
the Company’s standard practice, but not less frequently than semi-monthly.
               (b) For each fiscal year during the Term, the Executive will be
eligible to receive a bonus from the Company. The award and amount of such bonus
shall be based upon the achievement of predefined operating or performance goals
and other criteria established by the Compensation Committee, which goals shall
give the Executive the opportunity to earn a cash bonus equal to an amount
between 0% and 125% of base salary.
               (c) During the Term, the Executive will participate in all plans
now existing or hereafter adopted by the Company or the LLC for their management
employees or the general benefit of their employees, such as any pension,
profit-sharing, deferred compensation plans, bonuses, stock option or other
incentive compensation plans, life and health insurance plans, or other
insurance plans and benefits on the same basis and subject to the same
qualifications as other senior executive officers. Notwithstanding the
foregoing, the Company and the LLC may, in their sole discretion, discontinue or
eliminate any such plans.
               (d) The Executive shall be eligible for stock option and
restricted stock award grants from time to time pursuant to the Company’s
Incentive Plan in accordance with the terms thereof. All such grants shall be at
the discretion of the Board. Executive shall receive a separate option agreement
governing any such grants. The Executive shall be granted 25,000 restricted
shares in the Company on the Commencement Date and these shares will immediately
vest and become unrestricted. In addition, the Executive shall be granted 40,000
restricted shares in the Company on the Commencement Date and these shares will
vest equally on the first, second and third anniversary of the date of grant as
more fully described in a restricted stock agreement pursuant to which the
shares will be granted.
               (e) The Company and the LLC will reimburse the Executive, in
accordance with its standard policies from time to time in effect, for all
out-of-pocket business expenses as may be incurred by the Executive in the
performance of his duties under this Agreement. Executive will also be
reimbursed for certain reasonable relocation expenses expected to be
approximately $75,000 including real estate costs to sell Executive’s home in
Florida and moving fees in connection with Executive’s move to the Washington,
DC area at the beginning of his employment. Executive acknowledges he already
has a home in the Washington, DC area and will not need to incur costs
associated with finding a new residence.
               (f) The Executive shall be entitled to vacation time to be
credited and taken in accordance with the Company’s policy from time to time in
effect for senior executives, which in any event shall not be less than a total
of four weeks per calendar year. Such vacation time shall not be carried over
year to year, and shall not be paid out upon termination of employment, or upon
expiration of this Agreement.
               (g) The Company shall pay up to $7,500 annually toward the
premium of a life insurance policy with a death benefit payable to a beneficiary
designated by the Executive in accordance with the terms and conditions of such
life insurance policy. The Company makes no representations or warranties that
the insurance benefits contained in the insurance policies supplied pursuant to
this section will be paid under any particular conditions, and the Company shall
not be deemed a guarantor of such benefits. Such benefits shall be payable in
accordance with the terms of the respective insurance policy.

 



--------------------------------------------------------------------------------



 



3

               (h) To the fullest extent permitted by applicable law, the
Executive shall be indemnified and held harmless by the Company and the LLC
against any and all judgments, penalties, fines, amounts paid in settlement, and
other reasonable expenses (including, without limitation, reasonable attorneys’
fees and disbursements) actually incurred by the Executive in connection with
any threatened, pending or completed action, suit or proceeding (whether civil,
criminal, administrative, investigative or other) for any action or omission in
his capacity as a director, officer or employee of the Company or the LLC.
          Indemnification under this Section 3(h) shall be in addition to, and
not in substitution of, any other indemnification by the Company or the LLC of
its officers and directors. Expenses incurred by the Executive in defending an
action, suit or proceeding for which he claims the right to be indemnified
pursuant to this Section 3(h) shall be paid by the Company or the LLC, as the
case may be, in advance of the final disposition of such action, suit or
proceeding upon the Company’s or the LLC’s receipt of (x) a written affirmation
by the Executive of his good faith belief that the standard of conduct necessary
for his indemnification hereunder and under the provisions of applicable law has
been met and (y) a written undertaking by or on behalf of the Executive to repay
the amount advanced if it shall ultimately be determined by a court that the
Executive engaged in conduct, including fraud, theft, misfeasance, or
malfeasance against the Company or the LLC, which precludes indemnification
under the provisions of such applicable law. Such written undertaking in clause
(y) shall be accepted by the Company or the LLC, as the case may be, without
security therefor and without reference to the financial ability of the
Executive to make repayment thereunder. The Company and the LLC shall use
commercially reasonable efforts to maintain in effect for the Term of this
Agreement a directors’ and officers’ liability insurance policy, with a policy
limit of at least $25,000,000, subject to customary exclusions, with respect to
claims made against officers and directors of the Company or the LLC; provided,
however, the Company or the LLC, as the case may be, shall be relieved of this
obligation to maintain directors’ and officers’ liability insurance if, in the
good faith judgment of the Company or the LLC, it cannot be obtained at a
reasonable cost.
          4. Termination.
               (a) The Term will terminate immediately upon the Executive’s
death, Disability, or, upon thirty (30) days’ prior written notice by the
Company, in the case of a Determination of Disability. As used herein the term
“Disability” means the Executive’s inability to perform his duties and
responsibilities under this Agreement for a period of more than 120 consecutive
days, or for more than 180 days, whether or not continuous, during any 365-day
period, due to physical or mental incapacity or impairment. A “Determination of
Disability” shall occur when a physician, reasonably satisfactory to both the
Executive and the Company and paid for by the Company or the LLC, finds that the
Executive will likely be unable to perform his duties and responsibilities under
this Agreement for the above-specified period due to a physical or mental
incapacity or impairment. Such decision shall be final and binding on the
Executive and the Company; provided that if they cannot agree as to a physician,
then each shall select and pay for a physician and these two together shall
select a third physician whose fee shall be borne equally by the Executive and
either the Company or the LLC and whose Determination of Disability shall be
binding on the Executive and the Company. Should the Executive become
incapacitated, his employment shall continue and all base and other compensation
due the Executive hereunder shall continue to be paid through the date upon
which the Executive’s employment is terminated for Disability or Determination
of Disability in accordance with this section.
               (b) The Term may be terminated by the Company upon notice to the
Executive and with or without “Cause” as defined herein.
               (c) The Term may be terminated by the Executive upon notice to
the Company and with or without “Good Reason” as defined herein.
          5. Severance.
               (a) If the Term is terminated by the Company for Cause,

 



--------------------------------------------------------------------------------



 



4

  (i)   the Company and the LLC will pay to the Executive an aggregate amount
equal to the Executive’s accrued and unpaid base salary through the date of such
termination;     (ii)   all unvested options and restricted shares will
terminate immediately; and     (iii)   any vested options issued pursuant to the
Company’s Incentive Plan and held by the Executive at termination, will expire
ninety (90) days after the termination date.

               (b) If the Term is terminated by the Executive other than because
of death, Disability or for Good Reason,

  (i)   the Company and the LLC will pay to the Executive an aggregate amount
equal to the Executive’s accrued and unpaid base salary through the date of such
termination;     (ii)   all unvested options and restricted shares terminate
immediately; and     (iii)   any vested options issued pursuant to the Company’s
Incentive Plan and held by the Executive at termination, will expire ninety
(90) days after the termination date.

               (c) If the Term is terminated upon the Executive’s death or
Disability,

  (i)   the Company and the LLC will pay to the Executive’s estate or the
Executive, as the case may be, a lump sum payment equal to the Executive’s base
salary through the termination date, plus a pro rata portion of the Executive’s
bonus for the fiscal year in which the termination occurred;     (ii)   the
Company will make payments for one (1) year of all compensation otherwise
payable to the Executive pursuant to this Agreement, including, but not limited
to, base salary, bonus and welfare benefits;     (iii)   all of the Executive’s
unvested stock options will immediately vest and such options, along with those
previously vested and unexercised, will become exercisable for a period of one
(1) year thereafter; and     (iv)   all of the Executive’s unvested restricted
stock will immediately vest and all of the restricted stock of the Company held
by the Executive shall become free from all contractual restrictions.

               (d) Subject to Section 5(e) hereof, if the Term is terminated by
the Company without Cause or other than by reason of Executive’s death or
Disability, in addition to any other remedies available, or if the Executive
terminates the Term for Good Reason,

  (i)   the Company and the LLC shall pay the Executive a lump sum equal to one
times the sum of (A) the Executive’s then annual base salary and (B) the amount
of the Executive’s bonus for the preceding calendar year;

 



--------------------------------------------------------------------------------



 



5



  (ii)   all of the Executive’s unvested stock options will immediately vest and
such options, along with those previously vested and unexercised, will become
exercisable for a period of one (1) year thereafter;     (iii)   all of the
Executive’s unvested restricted stock will immediately vest and all of the
restricted stock of the Company held by the Executive shall become free from all
contractual restrictions; and     (iv)   the Company shall also continue in
effect the Executive’s health and dental benefits (or similar health and dental
benefits paid to senior executives) noted in Section 3(c) as follows: Upon
Executive’s termination of employment, Executive shall be eligible for continued
health insurance benefits under the federal law known as COBRA. Executive is
required to timely elect COBRA in order to receive continued health insurance
coverage under this Agreement. Upon Executive’s election of COBRA coverage and
timely payment of applicable monthly COBRA premiums, Executive will receive
health insurance coverage under COBRA up to the maximum period provided by law.
The Company will reimburse Executive of the cost of such COBRA coverage until
the earlier of (x) eighteen (18) months from the termination date or (y) the
date on which the Executive obtains health insurance coverage from a subsequent
employer. Executive acknowledges that if he does not timely elect COBRA coverage
he will not receive continued health insurance benefits from the Company.
Executive also acknowledges that he is responsible for any taxes due on payments
from the Company in reimbursement for COBRA premium amounts.

               (e) If, within eighteen (18) months following a Change in
Control, the Term is terminated by the Executive for Good Reason or by the
Company without Cause, in addition to any other rights which the Executive may
have under law or otherwise, the Executive shall receive the same payments
provided for under Section 5(d) hereof; provided, that the amount of the
multiplier described in clause (d)(i) of Section 5 hereof shall be increased
from one (1) to two (2) times.
               (f) If at any time the Term is not extended pursuant to the
proviso to Section 1 hereof as a result of the Company giving notice thereunder
that it elects to permit the term of this Agreement to expire without extension,
the Company shall be deemed to have terminated the Executive’s employment
without Cause.
               (g) As used herein, the term “Cause” means:
               (i) the Executive’s willful and intentional failure or refusal to
perform or observe any of his material duties, responsibilities or obligations
set forth in this Agreement; provided, however, that the Company shall not be
deemed to have Cause pursuant to this clause (i) unless the Company gives the
Executive written notice that the specified conduct has occurred and making
specific reference to this Section 5(g)(i) and the Executive fails to cure the
conduct within thirty (30) days after receipt of such notice;
               (ii) any willful and intentional act of the Executive involving
malfeasance, fraud, theft, misappropriation of funds, or embezzlement affecting
the Company or the LLC;

 



--------------------------------------------------------------------------------



 



6

               (iv) the Executive’s conviction of, or a plea of guilty or nolo
contendere to, an offense which is a felony;
               (v) Executive’s material breach of this Agreement; or
               (vi) Gross misconduct by Executive that is of such a serious or
substantial nature that a substantial likelihood exists that such misconduct
would injure the reputation of the Company if the Executive were to remain
employed by the Company or LLC.
Termination of the Executive for Cause shall be communicated by a Notice of
Termination. For purposes of this Agreement, a “Notice of Termination” shall
mean delivery to the Executive of a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Company’s Board at a meeting of the Board called and held for the purpose (after
reasonable notice to the Executive and reasonable opportunity for the Executive,
together with the Executive’s counsel, to be heard before the Board prior to
such vote) of finding that in the good faith opinion of the Board, the Executive
was guilty of conduct constituting Cause and specifying the particulars thereof
in detail, including, with respect to any termination based upon conduct
described in clause (i) above that the Executive failed to cure such conduct
during the thirty-day period following the date on which the Company gave
written notice of the conduct referred to in such clause (i). For purposes of
this Agreement, no such purported termination of the Executive’s employment
shall be effective without such Notice of Termination;
               (h) As used herein, the term “Good Reason” means the occurrence
of any of the following, without the prior written consent of the Executive:
               (i) assignment to the Executive of duties materially inconsistent
with the Executive’s positions as described in Section 2(a) hereof, or any
significant diminution in the Executive’s duties or responsibilities, other than
in connection with the termination of the Executive’s employment for Cause,
Disability or as a result of the Executive’s death or by the Executive other
than for Good Reason;
               (ii) the change in the location of the Company’s principal
executive offices or of the Executive’s principal place of employment to a
location outside the Washington, D.C. metropolitan area;
               (iii) any material breach of this Agreement by the Company or the
LLC which is continuing; or
               (iv) a Change in Control; provided that a Change of Control shall
only constitute Good Reason if (i) the Company terminates the Executive within
eighteen months following a Change of Control or (ii) the Company changes the
Executive’s job title, responsibilities or decreases Executive’s compensation or
Section 5(h)(ii) occurs within eighteen months following a Change of Control and
Executive within six months after such change (but not later than eighteen
months following the Change of Control) terminates the Term of this Agreement;
provided, however, that the Executive shall not be deemed to have Good Reason
pursuant to clauses (h)(i) or (iii) above unless the Executive gives the Company
or the LLC, as the case may be, written notice that the specified conduct or
event has occurred and the Company or the LLC fails to cure such conduct or
event within thirty (30) days of the receipt of such notice.
          (i) As used herein, the term “Change in Control” shall have the
following meaning:
               (i) the acquisition (other than from the Company) by any “Person”
(as the term is used for purposes of Sections 13(d) or 14(d) of the Exchange
Act) of beneficial ownership (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) of thirty (30%) percent or more of the combined voting power
of the Company’s then outstanding voting securities;

 



--------------------------------------------------------------------------------



 



7

               (ii) the individuals who were members of the Board (the
“Incumbent Board”) during the previous twelve (12) month period, cease for any
reason to constitute at least a majority of the Board; provided, however, that
if the election, or nomination for election by the Company’s stockholders, of
any new director was approved by a vote of at least two-thirds of the Incumbent
Board, such new director shall, for purposes of this Agreement, be considered as
a member of the Incumbent Board;
               (iii) approval by the stockholders of the Company of (a) merger
or consolidation involving the Company if the stockholders of the Company,
immediately before such merger or consolidation do not, as a result of such
merger or consolidation, own, directly or indirectly, more than fifty (50%)
percent of the combined voting power of the then outstanding voting securities
of the corporation resulting from such merger or consolidation in substantially
the same proportion as their ownership of the combined voting power of the
voting securities of the Company outstanding immediately before such merger or
consolidation or (b) a complete liquidation or dissolution of the Company or an
agreement for the sale or other disposition of all or substantially all of the
assets of the Company; or
               (iv) approval by the stockholders of the Company of any
transaction (including without limitation a “going private transaction”)
involving the Company if the stockholders of the Company, immediately before
such transaction, do not as a result of such transaction, own directly or
indirectly, more than fifty (50%) percent of the combined voting power of the
then outstanding voting securities of the corporation resulting from such
transaction in substantially the same proportion as their ownership of the
combined voting power of the voting securities of the Company outstanding
immediately before such transaction.
          Notwithstanding the foregoing, a Change in Control shall not be deemed
to occur pursuant to clause (i)(i) above solely because thirty (30%) percent or
more of the combined voting power of the Company’s then outstanding securities
is acquired by (a) a trustee or other fiduciary holding securities under one or
more employee benefit plans maintained by the Company or any of its subsidiaries
or (b) any corporation which, immediately prior to such acquisition, is owned
directly or indirectly by the stockholders of the Company in the same proportion
as their ownership of stock in the Company immediately prior to such
acquisition.
               (j) The amounts required to be paid and the benefits required to
be made available to the Executive under this Section 5 are absolute. Under no
circumstances shall the Executive, upon the termination of his employment
hereunder, be required to seek alternative employment and, in the event that the
Executive does secure other employment, no compensation or other benefits
received in respect of such employment shall be set-off or in any other way
limit or reduce the obligations of the Company under this Section 5.
               (k) Notwithstanding the previous provisions, if payments made
pursuant to this Section 5 are considered “parachute payments” under
Section 280G of the Internal Revenue Code of 1986, then the sum of such
parachute payments plus any other payments made by the Company to the Executive
which are considered parachute payments shall be limited to the greatest amount
which may be paid to the Executive under Section 280G without causing any loss
of deduction to the Company under such section; but only if, by reason of such
reduction, the net after tax benefit of Executive shall exceed the net after tax
benefit if such reduction were not made. “Net after tax benefit” for purposes of
this Agreement shall mean the sum of (i) the total amounts payable to Executive
under Section 5, plus (ii) all other payments and benefits which the Executive
receives or is then entitled to receive from the Company that would constitute a
“parachute payment” which the meaning of Section 280G of the Code, less
(iii) the amount of federal income taxes payable with respect to the foregoing
(based upon the rate in effect for such years as set forth in the Code at the
time such payments and benefits are made and received), less (iv) the amount of
excise taxes imposed with respect to the payments and benefits described in
(i) and (ii) above by Section 4999 of the Code.
          6. Cooperation with Company. Following the termination of the
Executive’s employment for any reason, Executive shall fully cooperate with the
Company in all matters relating to the

 



--------------------------------------------------------------------------------



 



8

winding up of his pending work on behalf of the Company including, but not
limited to, any litigation in which the Company is involved and the orderly
transfer of any such pending work to other employees of the Company as may be
designated by the Company. The Company agrees to reimburse the Executive for any
out-of-pocket expense he incurs in performing any work on behalf of the Company
following the termination of his employment.
          7. Confidential Information.
               (a) The Executive acknowledges that the Company and its
subsidiaries or affiliated ventures (“Company Affiliates”) own and have
developed and compiled, and will in the future own, develop and compile, certain
Confidential Information and that during the course of his rendering services
hereunder Confidential Information will be disclosed to the Executive by the
Company Affiliates. The Executive hereby agrees that, during the Term and for a
period of three years thereafter, he will not use or disclose, furnish or make
accessible to anyone, directly or indirectly, any Confidential Information of
the Company Affiliates. In particular, Executive covenants and agrees that
Executive shall not, directly or indirectly, communicate or divulge, or use for
the benefit of Executive or for any other person, or to the disadvantage of the
Company, the Confidential Information or any information in any way relating to
the Confidential Information, without prior written consent from the Company.
               (b) As used herein, the term “Confidential Information” means any
trade secrets, confidential or proprietary information, or other knowledge,
know-how, information, documents, materials, owned, developed or possessed by a
Company Affiliate pertaining to its businesses, including, but not limited to,
records, memoranda, computer files and disks, audio and video tapes, CD’s, and
property in any form containing information generally not known in the
hospitality industry, including but not limited to trade secrets, techniques,
know-how (including designs, plans, procedures, processes and research records),
operations, market structure, formulas, data, programs, licenses, prices, costs,
software, computer programs, innovations, discoveries, improvements, research,
developments, test results, reports, specifications, data, formats, marketing
data and business plans and strategies, customer lists, client lists and client
contact lists, agreements and other forms of documents, expansion plans,
budgets, projections, and salary, staffing and employment information.
Notwithstanding the foregoing, Confidential Information shall not in any event
include information which (i) was generally known or generally available to the
public prior to its disclosure to the Executive, (ii) becomes generally known or
generally available to the public subsequent to its disclosure to the Executive
through no wrongful act of the Executive, (iii) is or becomes available to the
Executive from sources other than the Company Affiliates which sources are not
known to the Executive to be under any duty of confidentiality with respect
thereto or (iv) the Executive is required to disclose by applicable law or
regulation or by order of any court or federal, state or local regulatory or
administrative body (provided that the Executive provides the Company with prior
notice of the contemplated disclosure and reasonably cooperates with the
Company, at the Company’s sole expense, in seeking a protective order or other
appropriate protection of such information).
               (c) Upon demand by the Company and/or upon termination of
employment with the Company for any reason, Executive shall promptly deliver to
the Company all property and materials, whether written, descriptive, or
maintained in some other form belonging to or relating to the Company, its
business affairs and those of its Affiliates, including all Confidential
Information. If Executive desires to retain copies of any forms or other
materials developed by Executive during his employment with the Company, he may
request permission to do so from the Chief Executive Officer, which permission
shall not be unreasonably withheld.
               (d) The Executive agrees that during his employment hereunder and
for a period of twelve (12) months thereafter he will not solicit or accept the
business of, or assist any other person to solicit or accept the business of,
any persons or entities who were customers of the Company, as of, or within one
(1) year prior to, the Executive’s termination of employment, for the purposes
of providing products or services competitive with the products or services of
the Company or to cause such customers to reduce or end their business with the
Company.
               (e) The Executive agrees that during his employment hereunder and
for a period of twelve (12) months thereafter he will not solicit, raid, entice
or induce any person that then is or

 



--------------------------------------------------------------------------------



 



9

at any time during the twelve (12) month period prior to the end of the Term was
an employee in Executive’s department (other than a person whose employment with
the Company has been terminated by the Company), to become employed by any
person, firm or corporation.
               (f) The Executive shall make no statements disparaging the
Company, any of its affiliates, any of its officers, directors, or employees, or
any of its business practices. The Company’s directors and officers shall make
no statements disparaging the Executive.
          8. Specific Performance.
               (a) The Executive acknowledges that the services to be rendered
by him hereunder are of a special, unique, extraordinary and personal character
and that the Company Affiliates would sustain irreparable harm in the event of a
violation by the Executive of Section 7 hereof. Therefore, in addition to any
other remedies available, the Company shall be entitled to specific enforcement
and/or an injunction from any court of competent jurisdiction restraining the
Executive from committing or continuing any such violation of this Agreement
without proving actual damages or posting a bond or other security. Nothing
herein shall be construed as prohibiting the Company from pursuing any other
remedies available to it for such breach or threatened breach, including the
recovery of damages.
               (b) If any of the restrictions on activities of the Executive
contained in Section 7 hereof shall for any reason be held by a court of
competent jurisdiction to be excessively broad, such restrictions shall be
construed so as thereafter to be limited or reduced to be enforceable to the
maximum extent compatible with the applicable law as it shall then appear; it
being understood that by the execution of this Agreement the parties hereto
regard such restrictions as reasonable and compatible with their respective
rights.
               (c) Notwithstanding anything in this Agreement to the contrary,
in the event that the Company fails to make any payment of any amounts or
provide any of the benefits to the Executive when due as called for under
Section 5 of this Agreement and such failure shall continue for twenty (20) days
after written notice thereof from the Executive, all restrictions on the
activities of the Executive under Section 7 hereof shall be immediately and
permanently terminated.
          9. Withholding. The parties agree that all payments to be made to the
Executive by the Company pursuant to the Agreement shall be subject to all
applicable withholding obligations of such company.
          10. Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed given and received when delivered personally, four
(4) days after being mailed if sent by registered or certified mail, postage
pre-paid, or by one (1) day after delivery if sent by air courier (for next-day
delivery) with evidence of receipt thereof or by facsimile with receipt
confirmed by the addressee. Such notices shall be addressed respectively:

             
 
                If to the Executive, to:    
 
                Bruce Riggins    
 
           
 
           
 
           
 
           
 
                If to the Company or to the LLC, to:    
 
                Interstate Hotels & Resorts, Inc.         4501 North Fairfax
Drive         Arlington, VA 22203    

 



--------------------------------------------------------------------------------



 



10

                  Attention: Legal Department    

or to any other address of which such party may have given notice to the other
parties in the manner specified above.
          11. Miscellaneous.
               (a) This Agreement is a personal contract calling for the
provision of unique services by the Executive, and the Executive’s rights and
obligations hereunder may not be sold, transferred, assigned, pledged or
hypothecated by the Executive. The rights and obligations of the Company and the
LLC hereunder will be binding upon and run in favor of their respective
successors and assigns. The Company will not be deemed to have breached this
Agreement if any obligations of the Company to make payments to the Executive
are satisfied by the LLC.
               (b) This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware, without
regard to conflict of laws principles.
               (c) The headings of the various sections of this Agreement are
for convenience of reference only and shall not define or limit any of the terms
or provisions hereof.
               (d) The provisions of this Agreement which by their terms call
for performance subsequent to the expiration or termination of the Term shall
survive such expiration or termination.
               (e) The Company and the LLC shall reimburse the Executive for all
costs incurred by the Executive in any proceeding for the successful enforcement
of the terms of this Agreement, including without limitation all costs of
investigation and reasonable attorneys’ fees and expenses incurred in the
preparation of or in connection with such proceeding.
               (f) This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
other prior agreements and undertakings, both written and oral, among the
parties with respect to the subject matter hereof, all of which shall be
terminated on the Commencement Date. In addition, the parties hereto hereby
waive all rights such party may have under all other prior agreements and
undertakings, both written and oral, among the parties hereto.

 



--------------------------------------------------------------------------------



 



11

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the date first above written.

             
 
                EXECUTIVE:    
 
                /s/ BRUCE A. RIGGINS                   Bruce Riggins    
 
                COMPANY:    
 
                INTERSTATE HOTELS & RESORTS, INC.    
 
           
 
  By:   /s/ THOMAS F. HEWITT    
 
                Name: Thomas F. Hewitt         Title: Chief Executive Officer  
 
 
                LLC:    
 
                INTERSTATE MANAGEMENT COMPANY, LLC    
 
           
 
      By: Interstate Operating Company, L.P., a member    
 
           
 
      By: Interstate Hotels & Resorts, Inc.,    
 
              its general partner    
 
           
 
  By:   /s/ THOMAS F. HEWITT    
 
                Name: Thomas F. Hewitt         Title: Chief Executive Officer  
 

 